Citation Nr: 1550504	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  12-22 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an extraschedular rating for PTSD.

3.  Entitlement to a disability rating in excess of 20 percent for bilateral hearing loss prior to March 10, 2015, and in excess of 30 percent thereafter.

4.  Entitlement to service connection for vertigo.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1944 to September 1945, including combat service during World War II. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  An August 2015 rating decision granted a 30 percent disability rating for bilateral hearing loss effective March 10, 2015.  

In October 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009). As the evidence suggests that the Veteran may be unemployable at least in part due to his service-connected bilateral hearing loss and PTSD, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased evaluation for bilateral hearing loss, entitlement to service connection for vertigo, entitlement to a TDIU, and entitlement to an extraschedular evaluation for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as suspiciousness, continuous anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective social relationships, anger, irritability, intrusive thoughts, isolation, hypervigilance, exaggerated startle response, flashbacks, and nightmares; without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas.  


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent for PTSD, throughout the appeal period, but no more, are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Because this appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection, it must be noted that the purpose of the notice requirements were for the service connection claim.  Once service connection was granted, the claim was substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to the duty to assist, the Veteran's service and post-service treatment records have been associated with his claims file.  In addition to obtaining pertinent records, the AOJ has assisted the Veteran by affording him VA mental health examinations in support of his claim in January 2012 and March 2015.  The Board finds that these examination reports are adequate for evaluation purposes because the examiners conducted an interview, clinical evaluation, and review of the Veteran's medical history and records.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a rationale.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  The Veteran has not stated that there are any additional records that VA should seek to obtain on his behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.  

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ sought to identify any pertinent evidence not currently associated with the claims file, and asked questions directed at identifying whether the Veteran had symptoms meeting the schedular criteria for an increased rating.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record. 

II.  Higher Rating

The Veteran contends that, since the date of service connection, his PTSD has been more severe than indicated by his currently assigned disability rating and that an increased disability rating is therefore warranted.    

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  See 38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).

The Veteran's PTSD is currently rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411 (2015).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013.) 

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for symptoms manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.   

Finally, a 100 percent rating is warranted when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name. 

This rating schedule is based on the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), which also contains a global assessment of functioning (GAF) scale with scores ranging between zero and one hundred percent.  The scores represent the psychological, social, and occupational functioning of an individual with regard to their mental health with higher functioning persons scoring higher on the scale.  A GAF score ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51 and 60 is assigned when there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 71 to 80 indicates transient symptoms and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed., 1994); Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

In Mittleider v. West, 11 Vet. App. 181, 182 (1998), the U.S. Court of Appeals for Veterans Claims (Court) held that VA regulations require that when the symptoms and/or degree of impairment due to a Veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.  In addition to his PTSD, VA examination reports show the Veteran has a diagnosis of anxiety disorder, NOS.  No examiner has separated the effects of the Veteran's PTSD from the anxiety disorder.  Accordingly, the Board will attribute such signs and symptoms to the Veteran's service-connected PTSD.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the frequency and severity of his current symptomatology that is observable to the senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Additionally, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (the Board is charged with the duty to assess the credibility and weight given to evidence).

The Veteran's appeal arises from his disagreement with his initial disability rating assigned following the award of service connection.  Therefore, the Board must carefully weigh all pertinent evidence from the effective date of service connection until the present.  The Board must also consider other evidence, dated prior to the award of service connection, to the extent that it sheds additional light on the Veteran's overall disability picture.  Such an analysis has the potential to result in "staged ratings," based upon the facts found during the particular appeal period in question.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  As such, the Board must consider whether there have been stages of the appeal in which the Veteran's service-connected disorder has been more severe than at other stages.  Id.

Following a review of the relevant evidence of record, which includes the Veteran's lay statements and VA examination reports, the Board finds that preponderance of the evidence shows that his PTSD warrants a rating of 50 percent throughout the appeal.  The Board finds that his PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: suspiciousness, anxiety, chronic sleep impairment, flattened affect, mild memory loss, poor concentration, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, anger, irritability, intrusive thoughts, avoidance, hypervigilance, exaggerated startle response, flashbacks, and nightmares.

The Veteran's symptoms do not more nearly approximate a rating in excess of 50 percent under the General Rating Formula as they are not of such a severity or frequency to result in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  In this regard, there is no evidence of: obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform ADLs (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  On the contrary, VA examination reports and treatment notes show normal speech and communication skills; cooperative behavior; good judgment; absence of violence; consistent denial of homicidal and suicidal ideation; and thought content free of obsessive thoughts.  His hygiene was appropriate and within normal limits.  Notably, none of the VA examiners found that the Veteran had deficiencies in most areas, or was totally occupationally and socially impaired.  

As to social impairment, on VA examination in January 2007, the Veteran reported that he had been married for thirty-four years and had a great relationship with his children and grandchildren.  The VA examiner noted feelings of detachment or estrangement from others and a markedly diminished interest or participation in significant activities.  However, the Veteran reported to the March 2015 VA examiner that he spends most of his time with his family and that he enjoys wood working, dancing, golf, and yard work.  At his October 2015 Board hearing, the Veteran testified that he has difficulty getting along with people "when they people don't do what they're supposed to do."  Thus, the evidence shows difficulty establishing and maintaining effective relationships, but reflects neither an inability to do so, nor the total social impairment consistent with an evaluation in excess of 50 percent.

As to occupational impairment, the Veteran retired in July 2013 as a real estate agent.  The Veteran attributed his loss of employment to interpersonal difficulties.  See Board Hr'g Tr. 13.  Notably, the Veteran denied a significant impact on his work abilities due to his PTSD in January 2012 and March 2015.  

Additionally, the Veteran reported experiencing disturbances of mood and motivation and difficulties with adapting to stressful situations.  The Veteran testified that he very seldom becomes depressed.  However, he described feelings of continuous anxiousness and nervousness.  The Veteran denied depressive and symptoms of anxiety during the March 2015 VA examination.  Thus, this evidence does not indicate that the Veteran's anxiety and nervousness were so severe as to be near-continuous such that it affected his ability to function independently, appropriately, and effectively.  The evidence does not indicate that his difficulties with adapting to stressful situations are so severe as to warrant an increased disability rating.  Notably, these difficulties did not impact his ability to maintain full-time employment until his retirement in July 2013.  Further, the Veteran maintained a supportive long-term relationship with his wife and family.  

The Veteran has consistently reported irritability and being easily angered.  However, the evidence shows no history of violence.  In the March 2015 VA examination report, the Veteran's wife described him as being mostly jolly but becomes irritated once in a while.  Thus, while the Veteran struggles with irritability, the Board finds that the evidence does not show impaired impulse control sufficient to warrant a 70 percent evaluation.

The Board notes that the evidence of record shows the Veteran has additional symptomatology not enumerated in the rating criteria, including intrusive thoughts, avoidance, nightmares, nervousness, hypervigilance, and exaggerated startle response.  However, the symptoms listed in the rating criteria are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan.  

Notably, none of the examiners found that the Veteran's PTSD produced deficiencies in most areas.  Rather, the January 2012 and the March 2015 VA examiners found the Veteran's PTSD produced mild or transient symptoms.  The Board concludes that the Veteran's overall disability picture and symptoms during the appeal, taken as a whole and in combination with the objective mental status examination, do not more nearly approximate a rating in excess of 50 percent under the General Rating Formula, as his symptoms were not of such a severity or frequency to result in deficiencies in most areas, such as work, family relations, judgment, thinking or mood.

The January 2012 VA examiner assigned a GAF score of 70.  The GAF score is not consistent with a rating in excess of 50 percent.  This score is in keeping with his mild symptoms and some difficulty in social and occupational functioning, but generally functioning pretty well, and he has some meaningful interpersonal relationships.  He has not been assigned any GAF scores below 70 that would indicate more serious symptoms.  Taking the Veteran's history and all of the evidence into account, the Board finds that the GAF score accurately describes the Veteran's mild symptomatology, consistent with a 50 percent disability rating.

Thus, the Board finds that the Veteran's disability picture and symptomatology, taken as a whole and in combination with the objective mental status examinations, have most nearly approximated the criteria for a 50 percent rating throughout the appeal.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert.  The Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected PTSD.  Based upon the record, there is no time during the appeal where PTSD has been more disabling than as currently rated under the present decision of the Board.  Fenderson.


ORDER

Subject to the law and regulations governing payment of monetary benefits, a 50 percent rating for PTSD is granted.


REMAND

The Veteran testified that he began to experience dizziness twelve to thirteen years ago due to flying combat missions as a bombardier in an unpressurized cabin.  
Alternatively he reports that the disability is due to his service-connected bilateral hearing loss and tinnitus.  The record does not contain a current diagnosis of vertigo; however, the Veteran has provided competent and credible lay reports of dizziness and loss of balance due to the progression of his bilateral hearing loss and tinnitus.  However, he was not afforded a VA examination to obtain an etiological opinion regarding his claim for service connection for vertigo, to include as secondary to his bilateral hearing loss and tinnitus.  Based on the evidence, the Board finds that such development should be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Consideration of the claim for an increased rating for bilateral hearing loss must be deferred pending resolution of this claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Further, the Board observes that the August 2015 Supplemental Statement of the Case (SSOC) notes that the evidence considered includes treatment records from the South Texas VA Healthcare System from November 2014 to July 2015.  These treatment records are not available to the Board for review, but are potentially relevant, so should be associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

As noted above, when evidence of unemployability is submitted during the appeal from an assigned disability rating, a claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The record suggests that the Veteran's service-connected PTSD and bilateral hearing loss affects his ability to work.  Further, the adjudication of the service-connection claim for vertigo is remaining on appeal.  Consideration of the claim for TDIU must be deferred pending resolution of this claim.  Harris.    

Regardless of whether service connection is established for vertigo, the RO must consider whether to refer this case to the Director, Compensation Service, for a collective extraschedular rating because of the potential compounding effects between the Veteran's service-connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Brambley v. Principi, 17 Vet. App. 20, 24 (2003).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's relevant treatment records from the South Texas VA Healthcare System and all associated outpatient clinics dated since November 2014 and associate them with the claims file.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of in-service and post-service dizziness symptomatology, to include the impact on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  Send the Veteran an Application for Increased Compensation Based on Unemployability, VA Form 21-8940, as well as appropriate VCAA notice for a claim of entitlement to TDIU.

4.  After obtaining any additional pertinent records, the Veteran should be afforded an examination to evaluate the nature and etiology of his vertigo claim.  The claims folder must be made available to the examiner for review before the examination.

(a)  Following evaluation of the Veteran, the examiner must identify whether the Veteran has a present disability of vertigo, or Meniere's disease, or any other disability manifested by dizziness and loss of balance. 

(b)  The examiner should express an opinion as to whether it is at least as likely as not that any currently diagnosed disability manifested by dizziness (to include Meniere's disease or vertigo) had its onset during, or is otherwise related to, his active military service.  The examiner should consider the Veteran's reports regarding the nature and timing of his symptoms (the Veteran testified that he began to experience dizziness twelve to thirteen years ago due flying combat missions as a bombardier in an unpressurized cabin), together with the medical and other evidence of record.  

(c)  The examiner should express an opinion as to whether it is at least as likely as not that any currently diagnosed disability manifested by dizziness (to include Meniere's disease or vertigo) is caused or aggravated by the bilateral hearing loss and/or tinnitus.

If the disability was aggravated by the bilateral hearing loss or tinnitus, to the extent possible, please establish a pre-aggravation baseline level of disability and compare it the current level of disability.

A complete rationale for any opinion expressed must be provided.  

5.  Then readjudicate the appeal, to include entitlement to a TDIU.  In doing so, the RO must consider whether to refer this case to the Director, Compensation Service, for extraschedular consideration on a single or combined disability basis.  If the full benefits sought on appeal are not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them a sufficient opportunity to respond.  Then, return the case to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


